DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chris Frediksson U.S. Patent 10,414,312 B2 (Fredriksson).
Regarding claims 10 and 19, Fredriksson discloses a headrest and headrest element, comprising a central supporting region (region of Element 52) and two lateral supporting regions (region of Element 54 and 56), wherein - the lateral supporting regions are pivotable with respect to the central supporting region (Figure 7 pivot identified by Element R1 and R2), each about a separate side pivot axis, which side pivot axes runs at least substantially parallel to a supporting surface of the central supporting region, in such a manner that an angle of supporting surfaces of the lateral supporting regions can in each case be adjusted variably with respect to the supporting surface of the central supporting region (Column 6 Lines 26-35), and - the central supporting region and the lateral supporting regions are jointly pivotable about a transverse pivot axis, which transverse pivot axis runs at least substantially perpendicular to the two side 
Regarding claim 11, Fredriksson discloses the headrest element wherein a holding element is provided which has a central fastening region for the fastening of a central supporting cushion forming the central supporting region, and two lateral fastening regions for the fastening in each case of a lateral supporting cushion forming the two lateral supporting regions (Figure 8 Element 52 fastening the cushion Element 30 and 32).  
Regarding claim 12, Fredriksson discloses the headrest element wherein the lateral fastening regions are each mounted at the central fastening region so as to be pivotable about the two side pivot axes (Figure 4-7 Element R1 and R2; Column 5 Line 58-Column 6 Line 35).  
Regarding claim 13, Fredriksson discloses the headrest element wherein a basic body is provided, the position of which is adjustable in the longitudinal, transverse and/or vertical direction (Figure 9 and 10 Element 24).  
Regarding claim 14, Fredriksson discloses the headrest element wherein the basic body has a fastening recess which is designed for receiving and for fastening an inclination adjustment hook (Figure 9 Element 24 with recesses for Element 156 and 152).  
Regarding claim 15, Fredriksson discloses the headrest element wherein the basic body and the inclination adjustment hook form a unit which is covered with a covering (covered as Element 24).  
Regarding claim 16, Fredriksson discloses the headrest element wherein - a latching element (Element 60) is arranged at a lower end of the holding element, said latching element projecting through a lower recess of the covering and being in mechanical .  

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636